Exhibit 10.1

 

EXCHANGE AGREEMENT

 

This Exchange Agreement (this “Agreement”) dated this __ day of _________, 2020,
by and among OriginClear, Inc., a Nevada corporation (the “Company”) and
_______, an individual (the “Holder”).

 

WHEREAS, the Holder is the holder of ____ shares of F Preferred Stock (the
“Series F Preferred Shares”) of the Company;

 

WHEREAS, the Company and the Holder desire to have the Holder exchange its
Series F Preferred Shares for newly issued shares of Series Q Preferred Stock of
the Company, at a ratio of one share of Series F Preferred Stock for one share
of Series Q Preferred Stock as more particularly set forth below;

 

WHEREFORE, the parties do hereby agree as follows:

 

1. Effective upon the execution of this Agreement, the Holder will exchange its
Series F Preferred Shares for ___ shares of newly created Series Q Preferred
Stock of the Company (the “Series Q Preferred Shares”), which will have terms
set forth in the form of Certificate of Designation of Series Q Preferred Stock
attached as Exhibit A hereto (the “Series Q COD”). Without limiting the
generality of the foregoing, effective upon the execution of this Agreement, the
Holder’s Series F Preferred Shares will automatically be deemed cancelled, and
the Company shall issue the Series Q Preferred Shares to the Holder. The Holder
shall promptly execute and deliver any instruction letter or other documentation
required or reasonably requested by the Company and/or the Company’s transfer
agent to effectuate the cancellation of the Holder’s Series F Preferred Shares
hereunder.

 

2. The Holder represents and warrants to the Company that (i) it is the sole
record and beneficial owner of the Series F Preferred Shares and holds such
Series F Preferred Shares free and clear of all liens, (ii) it understands that
the Series Q Preferred Shares it will acquire hereunder are restricted
securities within the meaning of the Securities Act of 1933, as amended (the
“Securities Act”), have not been registered under the Securities Act or any
state securities laws and may not be transferred or sold except pursuant to an
effective registration statement or an available exemption therefrom, (iii) the
Holder is an accredited investor as defined under Rule 501 under the Securities
Act, (iv) the Holder has reviewed the Series Q COD and understands that an
investment in the Company and in the Series Q Preferred Shares involves a high
degree of risk including, without limitation, the risks set forth in the
Company’s filings with the Securities and Exchange Commission (the “SEC”) under
the Securities Exchange Act of 1934, as amended, since January 1, 2019 (the “SEC
Reports”) and that (a) the Company will have no obligation to redeem the Series
Q Preferred Shares, but may redeem the Series Q Preferred Shares in its
discretion, (b) the Company may be unable to pay dividends on the Series Q
Preferred Shares, and (c) there is no market for the Series Q Preferred Shares,
and (v) the Holder acknowledges that it has had the opportunity to review the
SEC Reports.

 

3. This Agreement constitutes the entire agreement and supersedes all other
prior and contemporaneous agreements and undertakings, both written and oral,
among the parties hereto with regard to the subject matter hereof.

 

4. This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York. Holder and Company hereby irrevocably
submit to the exclusive jurisdiction of any federal or state court located
within the County of New York over any dispute relating to this Agreement and
Company and Holder each hereby irrevocably agree that all claims in respect of
such dispute or any suit, action or proceeding related thereto may be heard and
determined in such courts.

 

5. This Agreement may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and shall be binding upon all
parties, their successors and assigns, and all of which taken together shall
constitute one and the same Agreement. A signature delivered by facsimile or
email shall constitute an original.

 

  

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

ORIGINCLEAR, INC.  

 

By:   Name: T. Riggs Eckelberry   Title: Chief Executive Officer  



 

HOLDER:

 



By:   Name:   Title:  

 

 

 



 

 